LOCK-UP AGREEMENT
        
This LOCK-UP AGREEMENT (the “Agreement”) is made as of June 3, 2013, by and
between Converted Organics, Inc., a Delaware corporation (the “Company”), and
the undersigned (the “Stockholder”) holder of common stock (the "Common Stock")
of the Company.
 
WHEREAS, the Company has agreed to file with the Securities and Exchange
Commission (the “SEC”) a registration statement (the “Registration Statement”)
registering the resale of the shares of Common Stock issuable to the Stockholder
and certain other persons pursuant to that certain Agreement and Plan of Merger,
dated as of the date hereof, among the Company, Finjan, Inc., and COIN Merger
Sub, Inc. (the “Merger Agreement”) and pursuant to the Exchange Agreement (as
defined in the Merger Agreement);
 
WHEREAS, pursuant to the Merger Agreement, immediately following the Merger (as
defined in the Merger Agreement), the Company shall change its name to Finjan
Holdings, Inc. through a short-form merger pursuant to Section 253 of the
General Corporation Law of the State of Delaware; and
 
WHEREAS, to facilitate the development of an orderly trading market in the
Company’s Common Stock, the Company and the undersigned are entering into this
Agreement which provides the circumstances under which the undersigned may sell
or otherwise dispose of the Company’s securities.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Stockholder agree as follows:
 
1. Prohibition on Sales or Transfers. Other than as set forth in Sections 2 or 3
below, the Stockholder hereby agrees that for a period (the “Lock-Up Period”)
beginning on the date hereof and ending on the ten (10) month anniversary of the
Effective Date, the Stockholder will not offer, sell, contract to sell, pledge,
give, donate, transfer, or otherwise dispose of, directly or indirectly, any
shares of the Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock issued to the Stockholder by the Company
(collectively, the “Lock-Up Shares”) or securities or rights convertible into or
exchangeable or exercisable for any Lock-Up Shares, enter into a transaction
which would have the same effect, or enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such aforementioned
transaction is to be settled by delivery of the Lock-Up Shares or such other
securities, in cash or otherwise, or publicly disclose the intention to do any
of the foregoing (the “Lock-Up Agreement”).   As used herein, the "Effective
Date" means the date the SEC declares the Registration Statement effective.
 
2. Post-Effective Date Release. Ten percent (10%) of the undersigned’s Lock-Up
Shares shall be automatically released from the restrictions set forth in this
Agreement (including, without limitation, Section 1) on the Effective Date and
on each monthly anniversary of the Effective Date; provided, however, that until
the six month anniversary of the Effective Time (as defined in the Merger
Agreement) of the Merger (as defined in the Merger Agreement), the release of
the undersigned’s Lock-Up Shares in accordance with this provision shall be
suspended to the extent (but only to the extent) that the percentage of the
undersigned's Lock-Up Shares that would be released pursuant to this provision
but for this proviso would exceed the percentage of Exchange Shares of any
Investor (each as defined in the Exchange Agreement) registered for resale
pursuant to the Registration Statement.  Any Lock-Up Shares whose release is
suspended pursuant to the immediately preceding proviso shall accrue and the
suspension of the release of such shares shall automatically cease from and
after the earlier of (x) the six-month anniversary of the Effective Time of the
Merger and (y) the date on which the lowest percentage of Exchange Shares of any
Investor registered for resale pursuant to the Registration Statement equals or
exceeds the aggregate percentage of the undersigned’s Lock-Up Shares that are
released pursuant to the immediately preceding sentence.
 
3. Allowable Sales During Lock-Up Period and Thereafter. Notwithstanding the
terms of Section 1 above, during the Lock-Up Period the Stockholder may:
 
(a) Transfer Lock-Up Shares to the Company;
 
(b) Transfer Lock-Up Shares to one of the Stockholder’s Affiliated Entities (as
defined below), so long as such Stockholder’s Affiliated Entity agrees in an
additional written instrument delivered to the Company to be subject to the
terms and conditions of this Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Transfer Lock-up Shares in open market sales at a per share sales price of
$0.56 or above (subject to appropriate adjustment for any stock split,
reclassification, recapitalization or other similar events).
 
As used in this Agreement “Affiliated Entities” shall mean any legal entity,
including any corporation, limited liability company, partnership,
not-for-profit corporation, estate planning vehicle or trust, which is directly
or indirectly majority controlled by the Stockholder or his or her descendants
or spouse, of which such Stockholder or his or her descendants or spouse are
beneficial owners, or which is under joint control or ownership with any other
person or entity subject to a lock-up agreement regarding the Company’s stock
with terms substantially identical to this Agreement.
 
4. Application of this Agreement to Shares Sold or Otherwise Transferred. Except
as otherwise provided herein, Lock-up Shares that are sold or otherwise
Transferred in compliance with the requirements of this Agreement shall
thereafter not be subject to the restrictions on sale or other Transfer
contained in this Agreement.  
 
5. Attempted Transfers. Any attempted or purported sale or other Transfer of any
Lock-Up Shares by the Stockholder in violation or contravention of the terms of
this Agreement shall be null and void ab initio. The Company shall, and shall
instruct its transfer agent to, reject and refuse to transfer on its books any
Lock-Up Shares that may have been attempted to be sold or otherwise Transferred
in violation or contravention of any of the provisions of this Agreement and
shall not recognize any person or entity.
 
6. Consent or Approval of Company. Whenever the waiver, consent or approval of
the Company is required herein or is desired to amend this Agreement or waive
any requirement in this Agreement, such consent, approval, amendment or waiver
may only be given by the Company if and when approved by a majority of the
Company’s then independent directors; provided, however, that the independent
directors may delegate this authority to executive officers of the Company if
the Stockholder seeking or benefiting from the consent, approval, amendment or
waiver is not serving as an officer or director of the Company.
 
7. Authority and Acknowledgement of Representation. The Stockholder represents
and warrants to the Company that (i) the Stockholder has the power and authority
to execute, deliver and perform this Agreement, that it has received adequate
consideration therefor and (ii) the Stockholder was or had the opportunity to be
represented by legal counsel and other advisors selected by Stockholder in
connection with this Agreement. The Stockholder has reviewed this Agreement with
his, her or its legal counsel and other advisors and understands the terms and
conditions hereof.
 
8. Legends on Certificates.
 
(a) All Lock-Up Shares owned by the Stockholder, shall be subject to the
provisions of this Agreement and the certificates representing such Lock-Up
Shares shall bear the following legends (in addition to any other applicable
legends otherwise required to be placed on such certificates pursuant to the
Merger Agreement or otherwise):
 
THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.
 
(b) The Company shall coordinate with the Company's transfer agent to replace
the certificates representing the Lock-Up Shares with new certificates that do
not contain the above legend (i) as soon as practicable following the expiration
of the Lock-Up Period or (ii) as soon as practicable following the request of
the Stockholder to remove such legend from a number of shares equal to the
number of shares for which the restrictions hereunder have been released in
accordance with Section 2 above or (iii) upon a sale of such shares pursuant to
Section 3(c) above.
 
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.
 
10. Notices. Any notices and other communications given pursuant to this
Agreement shall be in writing and shall be effective upon delivery by hand or on
the fifth (5th) day after deposit in the mail if sent by certified or registered
mail (postage prepaid and return receipt requested) or on the next business day
if sent by a nationally recognized overnight courier service (appropriately
marked for overnight delivery) or upon transmission if sent by facsimile (with
immediate electronic confirmation of receipt in a manner customary for
communications of such type). Notices are to be addressed as follows:
 
If to the Company, to:
 
Finjan Holdings, Inc.
261 Madison Avenue
New York, NY  10016
 
 
2

--------------------------------------------------------------------------------

 
 
If to the Stockholder, to the address listed on the Company’s books and records
or such other address specified in writing by the Stockholder.
 
11. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Company, its successors and assigns and to the Stockholder and their
respective permitted heirs, personal representatives, successors and assigns.
 
12. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
the transactions contemplated hereby and supersedes all prior written and oral
agreements, arrangements and understandings relating to the subject matter
hereof.  This Agreement may not be changed orally, but may only be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.
 
13. Remedies. The parties hereto acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in such
party’s sole discretion, apply to any court of competent jurisdiction for
specific performance or injunctive relief or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
 
14. Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Each counterpart
may consist of a number of copies each signed by less than all, but together
signed by all, of the parties hereto.
 
[Signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.



 
CONVERTED ORGANICS, INC.
           
By:
        Name        Title           


 






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR STOCKHOLDER FOLLOWS]
 
LOCK-UP AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Lock-Up Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.



Name of Stockholder:                           
By:
        Name        Title           



LOCK-UP AGREEMENT

--------------------------------------------------------------------------------





